Case: 15-41077      Document: 00513451414         Page: 1    Date Filed: 04/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals

                                     No. 15-41077
                                                                                       Fifth Circuit

                                                                                     FILED
                                   c/w No. 15-41078                               April 5, 2016
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LAWRENCE MICHAEL DAY,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-55-1
                             USDC No. 4:13-CR-94-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Lawrence Michael Day has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Day has not filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein. We concur with counsel’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41077     Document: 00513451414       Page: 2   Date Filed: 04/05/2016


                                  No. 15-41077
                                c/w No. 15-41078
assessment that the appeals present no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEALS ARE
DISMISSED. See 5TH CIR. R. 42.2.
      However, the judgment contains a clerical error. Day was convicted of
conspiring to commit mail and wire fraud, and the written judgment reflects
that he was convicted of conspiring to commit mail and wire fraud affecting a
financial institution. We therefore REMAND to the district court for correction
of this clerical error. See FED. R. CRIM. P. 36.




                                        2